Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to an electrochemical cell comprising a lithium metal anode and a polymer electrolyte lamination layer, classified in H01M 4/382.          II. Claims 11-13, drawn to a polymer electrolyte lamination layer comprising a cross-linked polymer backbone having a molecular weight of 400,000-900,000 g/mol, classified in H01M 50/411.
III. Claims 14-20, drawn to an electrochemical cell comprising an anode comprising a lithium metal and a polymer electrolyte lamination layer comprising a cross-linked polymer backbone having a molecular weight of 400,000-900,000 g/mol, a lithium salt and a concentration of 3M or greater and where the external pressure of the electrochemical cell is 20 psi or less, classified in H01M 10/052.
The inventions are independent or distinct, each from the other because:
Inventions I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are unrelated because they are not shown as use of capable of use together and have different effects such that Invention III requires an electrochemical cell comprising a polymer electrolyte lamination layer comprising a cross-linked polymer backbone having a molecular weight of 400,000-900,000 g/mol, a lithium salt and a concentration of 3M or greater and where the external pressure of the electrochemical cell is 20 psi or less which is not required of Invention I.
Inventions I, III and II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as in a capacitor and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:If choose Invention I:
An electrochemical cell comprising:A) a cathode (please define the active material from the specification);B) an anode comprising a lithium metal where:     i) the external pressure is 20 psi or less or    ii) does not have an external pressure of 20 psi or less;  C) a separator (please define the material from the specification);D) a liquid electrolyte (please define from the specification) andE) a polymer electrolyte lamination layer providing:     i) greater than 20 N/m dry lamination strength and greater than 20 N/m wet lamination strength between the anode and the separator as cited in claim 7 or     ii) does not provide this dry and wet lamination strength comprising:     iii) a cross-linked polymer (please pick one from the specification);     iv) a lithium salt (please pick one from claim 4);       v) a plasticizer comprising an ionic liquid (please pick one from the specification) and    vi) an anode additive (please pick one from the specification). If choose Invention II:
A polymer electrolyte lamination layer comprising:     i) a cross-linked polymer (please pick one from claim 11);    ii) a lithium salt (please pick one from the specification);     iii) a plasticizer (please pick one from the specification) and  iv) an anode additive (please pick one from the specification). If choose Invention III:An electrochemical cell comprising:A) a cathode (please define the active material from the specification);B) an anode comprising a lithium metal comprising:     i) plated lithium metal as cited in claim 20 or    ii) does not comprise plated lithium metal;  C) a separator (please define the material from the specification);D) a liquid electrolyte (please define from the specification) andE) a polymer electrolyte lamination layer providing:      i) greater than 20 N/m dry lamination strength and greater than 20 N/m wet lamination strength between the anode and the separator as cited in claim 7 or     ii) does not provide this dry and wet lamination strength comprising:     iii) a cross-linked polymer (please pick one from claim 14);     iv) a lithium salt (please pick one from the specification);       v) a plasticizer comprising an ionic liquid (please pick one from the specification) and    vi) an anode additive (please pick one from the specification).            The species are independent or distinct because the materials are each very different. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 11 and 14 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made due to the complexity to request an oral election to the above restriction and election of species requirement, therefore did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727